Conviction for violating the local option law. On February 15, 1900, the commissioners court ordered an election in a portion of justice precinct number 6 of Navarro County. This subdivision of said justice precinct embraces five school districts. The contention is that under this order of the court the election was void, because school districts could not be combined. This contention is correct. Ex parte Heyman, 45 Tex.Crim. Rep., 78 S.W. Rep., 349, 9 Texas Ct. Rep., 140; Ex parte Mills, 79 S.W. Rep., 555; Ex parte Mitchell, 79 S.W. Rep., 558; Ex parte Wells, 78 S.W. Rep., 928; Board v. Buchanan, 82 S.W. Rep., 194, 10 Texas Ct. Rep., 652; Nolan Co. v. Beall, 81 S.W. Rep., 526, 10 Texas Ct. Rep., 526. The judgment is reversed and the prosecution ordered dismissed.
Reversed and dismissed.